                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Credit One Bank, N.A.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                               UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               MICHELE SHERROD, an individual,                      Case No.: 2:18-cv-01556-APG-PAL
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                     Plaintiff,
                                                                                          14
                                                                                               vs.                                                     STIPULATION AND ORDER TO
                                                                                          15                                                        EXTEND TIME FOR DEFENDANT TO
                                                                                               CREDIT ONE BANK; DOES 1 through 10                   FILE ITS REPLY IN SUPPORT OF ITS
                                                                                          16
                                                                                               inclusive; ROES CORPORATIONS/                              MOTION TO (1) DISMISS
                                                                                          17   ENTITIES 1 through 10, inclusive,                          PLAINTIFF’S VERIFIED
                                                                                                                                                        COMPLAINT; OR (2) IN THE
                                                                                          18                         Defendants.                        ALTERNATIVE FOR A MORE
                                                                                                                                                         DEFINITIVE STATEMENT
                                                                                          19                                                                   (First Request)
                                                                                          20

                                                                                          21
                                                                                                      Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Michele Sherrod (“Plaintiff”) and
                                                                                          22
                                                                                               Defendant Credit One Bank, N.A. (“Defendant”) (collectively, the “Parties”), by and through their
                                                                                          23
                                                                                               respective counsel hereby stipulate and agree to extend the time for Defendant to file its Reply in
                                                                                          24

                                                                                          25   Support of its Motion to (1) Dismiss Plaintiff’s Verified Complaint; or (2) in the Alternative for a

                                                                                          26   More Definitive Statement (“Reply”), from November 23, 2018 to December 7, 2018. In light of
                                                                                          27   the up-coming Thanksgiving Holiday and other work obligations, Defense counsel requires
                                                                                          28

                                                                                                                                                1
                                                                                           1   additional time to prepare the Reply. This is the Parties’ first request to extend the time for

                                                                                           2   Defendant to file its Reply.
                                                                                           3
                                                                                                      This requested extension of time is sought in good faith and not for purposes of causing any
                                                                                           4
                                                                                               undue delay.
                                                                                           5
                                                                                                      Dated this 19th day of November, 2018.
                                                                                           6
                                                                                               THE THATER LAW GROUP, P.C.                          OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           7
                                                                                                                                                   & STEWART, P.C.
                                                                                           8
                                                                                                 /s/ M. Lani Esteban-Trinidad                        /s/ Amy L. Howard
                                                                                           9   M. Lani Esteban-Trinidad                            Anthony L. Martin
                                                                                               7000 Smoke Ranch Road                               Amy L. Howard
                                                                                          10   Suite C                                             3800 Howard Hughes Parkway
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Las Vegas, NV 89108                                 Suite 1500
                                                                                          11
                                                                                               Telephone: 702.736.5297                             Las Vegas, NV 89169
                                                                                          12   Attorneys for Plaintiff Michele Sherrod             Telephone: 702-369-6800
                                                                                                                                                   Attorneys for Defendant Credit One N.A.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                               ORDER
                                                                                          15
                                                                                                      IT IS SO ORDERED.
                                                                                          16

                                                                                          17                                        UNITEDSTATES
                                                                                                                                    UNITED  STATESDISTRICT/MAGISTRATE
                                                                                                                                                    DISTRICT JUDGE    JUDGE
                                                                                                                                    Dated: November 19, 2018.
                                                                                          18                                        DATED:
                                                                                          19
                                                                                                                                                                                         36408937.1
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               2
